DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11 and 16 have been considered but are moot on grounds of new rejection..

Drawings
	Drawings objection of July 6, 2022 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 8 contain “configured to” recitations, which does not give rise to the structure.  The Applicant needs to claim “the structure” which gives rise to these characteristics, as these are device claims.  
Composition the same .. Properties the same
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
The Examiner takes the position that the prior discloses the structure, and therefore, shares the same characteristics.  Claims 2-7, 9, 11 and 16 inherit these deficiencies due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 5, 898,217) in view of ADACHI (JP 2010226552-A).
	In regards to claim 1, Johnston (Fig. 2 and associated text) discloses a microelectronic package comprising: a package substrate (item 120) having a face; a power interconnect (item 122b) coupled with the face of the package substrate (item 120), wherein the power interconnect (item 122b) is configured to carry a power signal to or from the package substrate (item 120); a signal interconnect (item 122a) coupled with the face of the package substrate (item 120), wherein the signal interconnect (item 122a) is configured to carry a data signal with a frequency of at least 20 gigahertz (GHz) to or from the package substrate (item 120); and a ground interconnect (item 122c) coupled with the face of the package substrate (item 120), wherein the ground interconnect (item 122c) is configured to electrically couple with a ground and wherein the ground interconnect (item 122c) at least partially surrounds the signal interconnect (item 122a).  Examiner notes that “to carry power signal to or from the package substrate” is intended use language.  Johnston does not specifically disclose “to carry a data signal with a frequency of at least 20 gigahertz (GHz) to or from the package substrate”, but the Examiner also notes that this is also intended use language.
	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiated the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Mashim, 2 USPQ2d 1647 (1987)).  The Applicant needs to claim the structure of the signal interconnect that gives rise to characteristics of being able to carry a data signal with a frequency of at least 20 gigahertz (GHz).
	Johnston does not specifically disclose wherein the ground interconnect at least partially surrounds the signal interconnect in a plane parallel to the face of the package substrate.
	In regards to claim 1, ADACHI (Figs. 3-8 and associated text) discloses wherein the ground interconnect (items 15a-15G, 16, 17, 15a-15j) at least partially surrounds the signal interconnect (item 12, or 12 plus 13) in a plane parallel to the face of the package substrate (item 21).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Johnston with the teachings of ADACHI for the purpose of stabilizing the impedance of the transmission line (Background) and improving high-frequency transmission characteristics
	In regards to claim 2, Johnston as modified by ADACHI does not specifically disclose wherein the data signal has a frequency of at least 300 GHz.  The Applicant needs to claim the structure of the signal interconnect that is cable of carrying data signal with a frequency of at least 300 gigahertz (GHz).  The Examiner notes that this recitation does not give rise to any structure.
	In regards to claim 3, Johnston (Fig. 2 and associated text) discloses a die (item 110) coupled with the face of the package substrate (item 120), wherein the die (item 110) is communicatively coupled with the signal interconnect (item 122a).
	In regards to claim 4, Johnston (Fig. 2 and associated text) discloses wherein the signal interconnect (item 122a) is configured to carry the data signal between the die (item 110) and the package substrate (item 120).
	In regards to claim 5, Johnston (Fig. 1 and associated text) discloses wherein the ground interconnect (item 22c) is positioned between the signal interconnect (item 22a) and the power interconnect (item 22b).  Johnston as modified by ADACHI does not specifically disclose the ground interconnect is further positioned between the signal interconnect and another power interconnect coupled with the face of the package substrate.
	It would have been obvious to modify the invention to include another power interconnect, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	In regards to claim 6, Johnston does not specifically disclose wherein the ground interconnect entirely surrounds the signal interconnect in a plane parallel to the face of the package substrate.
	In regards to claim 6, ADACHI (Figs. 3-8 and associated text) discloses wherein the ground interconnect (items 15a-15G, 16, 17, 15a-15j) entirely surrounds the signal interconnect (item 12, or 12 plus 13) in a plane parallel to the face of the package substrate (item 21).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Johnston with the teachings of ADACHI for the purpose of stabilizing the impedance of the transmission line (Background) and improving high-frequency transmission characteristics
	In regards to claim 7, Johnston (Fig. 2 and associated text) discloses wherein the signal interconnect is a first signal interconnect (item 122a), and wherein the microelectronic package  (item 100) further comprises a second signal interconnect (item 122a) coupled with the face of the package substrate (item 120), and wherein the ground interconnect (item 122c) at least partially surrounds the second signal interconnect (item 122a).
	In regards to claim 8, Johnston (Fig. 2 and associated text) discloses a microelectronic package comprising: a package substrate (item 120) that includes a face; a die (item 110) coupled with the face of the package substrate (item 120), a signal interconnect (item 122a) coupled with the face of the package substrate (item 120) and the die (item 110); wherein the signal interconnect (item 122a) is configured to carry a data signal with a frequency of at least 30 gigahertz (GHz) between the package substrate (item 120) and the die (item 110); and a ground interconnect (item 122c) coupled with the face of the package substrate (item 120) and the die (item 110), wherein the ground interconnect (item 122c) is electrically couple with a ground.  Examiner notes that “to carry power signal to or from the package substrate” is intended use language.  Johnston does not specifically disclose “to carry a data signal with a frequency of at least 30 gigahertz (GHz) between the package substrate and the die”, but the Examiner also notes that this is also intended use language.
	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiated the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Mashim, 2 USPQ2d 1647 (1987)).  The Applicant needs to claim the structure of the signal interconnect that gives rise to characteristics of being able to carry a data signal with a frequency of at least 20 gigahertz (GHz).
	Johnston does not specifically disclose wherein the ground interconnect forms at least partial loop around the signal interconnect in a plane parallel to the face of the package substrate.
	In regards to claim 8, ADACHI (Figs. 3-8 and associated text) discloses wherein the ground interconnect (items 15a-15G, 16, 17, 15a-15j) forms at least a partial loop around the signal interconnect (item 12, or 12 plus 13) in a plane parallel to the face of the package substrate (item 21).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Johnston with the teachings of ADACHI for the purpose of stabilizing the impedance of the transmission line (Background) and improving high-frequency transmission characteristics
	In regards to claim 9, Johnston (Fig. 2 and associated text) as modified by ADACHI (Figs. 3-8 and associated text) discloses wherein: the signal interconnect (item 122a, Johnston, item 12 or 12 plus 13, ADACHI) includes a first signal portion coupled with the package substrate (item 120, Johnston, item 21, ADACHI) and a second signal portion coupled with the die (item 110, Johnston); and the ground interconnect (item 122c, Johnston, items 15a-15G, 16, 17, 15a-15j ADACHI) includes a first ground portion coupled with the package substrate (item 120, Johnston, item 21, ADACHI) and a second ground portion coupled with the die (item 110, Johnston).
	In regards to claim 11, Johnston (Fig. 2 and associated text) as modified by ADACHI (Figs. 3-8 and associated text) discloses wherein the first ground portion is not coupled with the second ground portion.
	In regards to claim 16, Johnston (Fig. 2 and associated text) as modified by ADACHI (Figs. 3-8 and associated text) discloses further comprising a first power interconnect and a second power interconnect coupled with the face of the package substrate and the die, wherein the ground interconnect is between the signal interconnect and the first power interconnect, and the ground interconnect is further between the signal interconnect and the second power interconnect.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        October 26, 2022